NON-FINAL ACTION
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Examiner Remarks
	Applicant’s arguments (page 10) specifies that the INSTANT application’s Fig.2 corresponds to the PARENT application’s Fig.5, in which the claimed invention is drawn to.
differences in at least the boost control circuitry with associated power supply (instant Fig.2: DBS<1> & parent Fig.5: F<1>), AND/OR differences in the method of operation as apparent by the timing diagrams (instant Fig.3-4 and parent Fig.3 & 6). The INSTANT application (Fig.2-4) differ in that THREE different voltages (low VSS, high VDD and high VDD + boost a) are used, as opposed to the PARENT application’s (Fig. 3 & 5-6) using TWO different voltages (low VSS and high VDD).
	Therefore, the Examiner’s prior art considerations and decisions made for the instant application are based on an effective filing date of March 5, 2019.

Response to Arguments
Applicant's arguments filed with respect to amended independent claim 1 have been fully considered and are persuasive. See “Allowable Subject Matter” section (page 14) per this Office Action. Claim 1 and dependent claims 2-9 are now allowable.
Furthermore, while Applicant asserts that the features in claim 1 may be similarly found in independent claims 10 and 13, these claims are not allowable at this time because each of these claimed inventions are much broader AND do not distinguish themselves from the prior art of record. Specifically, these claimed inventions omit the selection circuit. Thus, claims 10-15 are still considered rejectable by a new rejection made over the prior art combination of Mao (US 2012/0153123) in view of Lee (US 2007/0147132).  See discussion and claim mapping made in “Claim Rejection - 35 USC 103” section below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2012/0153123) in view of Lee (US 2007/0147132).
	As per independent claim 10, Mao teaches an operating method of an image sensing device (Image sensor 200 (Fig.2) having a 2D array of pixels, wherein each pixel 410 (Fig.4) may utilize 4 transistor circuitry (transfer, reset, source follower & selection circuits) AND the control circuitry 220 may have boost control circuitry (para[0025-0026]) for providing FD boost capacitance feature as detailed in Figures 6A & 6B (FD nodes) AND operates per timing diagrams of Figure 8A & 8B in view of para [0047-0050]) comprising: 
 generating a pixel signal with the high voltage based on a voltage applied to the floating diffusion node, during a reference period (Mao: Figure 4: floating diffusion FD 417 is initialized with a first voltage (i.e. VDD voltage) when a reset transistor 415 RST is turned “ON” as shown in timing diagram per Figures 8A/8B. Thus, a pixel “reference” signal is generated corresponding to the reset voltage during a reference period);
transmitting a photocharge generated from a photodiode to the floating diffusion node (Mao: Figure 4: photodiode 411 photo-charges are transferred to floating diffusion 417 when transfer transistor 412 is turned “ON”. See timing diagrams in Figures 8A/8B: TX turns “ON” after exposure period (i.e. image signal integration) which transfers photo-charges into floating diffusion 417); 
and generating the pixel signal by using a boost voltage supplied as a source voltage, based on the voltage applied to the floating diffusion node, during a transmission period after the reference period (Fig.8A/8B: After a reference period, that is when a reset transistor 415 RST is turned “OFF”, a subsequent transmission period occurs in which a pixel “image” signal is generated by using a FD boost voltage. See Figures 6A & 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel “image” signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” during the transmission period in timing diagrams per Figures 8A/8B. See paragraphs[0040, 0043-0044 and 0047]). 
Regarding the claim feature: “wherein the boost voltage is greater than the high voltage” –
Mao’s Fig.8B (below) applies a FD boost second voltage which causes FD potential (in dotted-circle) to be greater than after the reset/high VDD first voltage, to IMPROVE charge transfer and REDUCE image lag (para [0013]).
 
    PNG
    media_image1.png
    434
    615
    media_image1.png
    Greyscale

While Mao’s taught FD potential is boosted (using second voltage) to a level greater than the high first voltage, Applicant argues a distinction that Mao’s boost second voltage “VDD” quantity is EQUAL to the high/reset first voltage “VDD” quantity, and thus, asserts the claim feature: “wherein the boost voltage is GREATER than the high voltage” is not taught.
	However, Examiner considers it to be an obvious to configure an image sensor with boost voltage circuitry for applying a boost second voltage quantity to the FD node greater than or equal to the high/reset first voltage quantity because both still seem to lead to an expected result of boosting the voltage potential of the FD node for the motivated reason of improving charge transfer and reducing image lag in the art of an image sensor.
Furthermore, it is well known in analogous prior art, such as taught by Lee, that an image sensor with boost voltage circuitry for an FD node may utilize first and second voltages with the same voltage level or different voltage levels applied to the FD node. A reset/high first voltage may apply a voltage to the FD node that is equal to VDD, lower than VDD or higher than VDD (see para [0045]) AND it is also taught that the boost second voltage may be a small/large voltage based on the size/quantity of the boost capacitor(s) used to achieve a desired boost effect (per para [0048 & 0061]).
One of ordinary skill in the art could have conceived of Applicant’s claimed “boost second voltage greater than the high/reset first voltage” configuration for each pixel’s control circuitry in an image sensor when taking the collective knowledge and teachings in combination over prior arts Mao and Lee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee into suitable modification with the teachings of Mao to configure an image sensor’s control circuitry for applying a boost second voltage that is greater than a high/reset first voltage to the FD node for the motivated reason of improving charge transfer and reducing image lag in the analogous art of a solid state image sensor.

(Mao, Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” in timing diagrams per Figures 8A/8B. See paragraphs[0040, 0043-0044 and 0047].). 	As per claim 12, Mao in view of Lee teaches the operating method of claim 10, wherein the generating of the pixel signal with the high voltage includes: driving an output node to the high voltage based on the voltage applied to the floating diffusion node during the reference period, and outputting a reference signal corresponding to the voltage applied to the floating diffusion node as the pixel signal during the reference period (Mao, Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” in timing diagrams per Figures 8A/8B. See paragraphs[0040, 0043-0044 and 0047].). 
 	As per independent claim 13, Mao teaches an operating method of an image sensing device (Image sensor 200 (Fig.2) having a 2D array of pixels, wherein each pixel 410 (Fig.4) may utilize 4 transistor circuitry (transfer, reset, source follower & selection circuits) AND the control circuitry 220 may have boost control circuitry (para[0025-0026]) for providing FD boost capacitance feature as detailed in Figures 6A & 6B (FD nodes) AND operates per timing diagrams of Figure 8A & 8B in view of para [0047-0050]) comprising: 
resetting a floating diffusion node to a high voltage (Mao: Figure 4: floating diffusion FD 417 is initialized with a first voltage (i.e. VDD voltage) when a reset transistor 415 RST is turned “ON” as shown in timing diagram per Figures 8A/8B. Thus, a pixel “reference” signal is generated corresponding to the reset voltage during a reference period); 
generating a pixel signal with the boost voltage based on a voltage applied to the floating diffusion node, during a reference period (Mao: Figure 4: floating diffusion FD 417 is initialized with a first voltage (i.e. VDD voltage) when a reset transistor 415 RST is turned “ON” as shown in timing diagram per Figures 8A/8B. Thus, a pixel “reference” signal is generated corresponding to the reset voltage during a reference period);
transmitting a photocharge generated from a photodiode to the floating diffusion node (Mao: Figure 4: photodiode 411 photo-charges are transferred to floating diffusion 417 when transfer transistor 412 is turned “ON”. See timing diagrams in Figures 8A/8B: TX turns “ON” after exposure period (i.e. image signal integration) which transfers photo-charges into floating diffusion 417);
and generating the pixel signal by using the boost voltage supplied as a source voltage, based on the voltage applied to the floating diffusion node, during a transmission period after the reference period (Fig.8A/8B: After a reference period, that is when a reset transistor 415 RST is turned “OFF”, a subsequent transmission period occurs in which a pixel “image” signal is generated by using a FD boost voltage. See Figures 6A & 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel “image” signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” during the transmission period in timing diagrams per Figures 8A/8B. See paragraphs[0040, 0043-0044 and 0047]).


Regarding the claim feature: “boosting the floating diffusion node to a boost voltage greater than the high voltage based on a capacitive coupling effect” –
Mao’s Fig.8B (below) applies a FD boost second voltage which causes FD potential (in dotted-circle) to be greater than after the reset/high VDD first voltage based on a capacitive coupling effect for motivated reason of improving charge transfer and reducing image lag in an image sensor (para [0013]).
 
    PNG
    media_image1.png
    434
    615
    media_image1.png
    Greyscale

While Mao’s taught FD potential is boosted (using second voltage) to a level greater than the high first voltage, Applicant argues a distinction that Mao’s boost second voltage “VDD” quantity is EQUAL to the high/reset first voltage “VDD” quantity, and thus, asserts the claim feature: “wherein the boost voltage is GREATER than the high voltage” is not taught.
	However, Examiner considers it to be an obvious to configure an image sensor with boost voltage circuitry for applying a boost second voltage quantity to the FD node that is greater than or equal to the high/reset first voltage quantity because both still 
Furthermore, it is well known in analogous prior art, such as taught by Lee, that an image sensor with boost voltage circuitry for an FD node may utilize first and second voltages with the same voltage level or different voltage levels applied to the FD node. A reset/high first voltage may apply a voltage to the FD node that is equal to VDD, lower than VDD or higher than VDD (see para [0045]) AND it is also taught that the boost second voltage may be a small/large voltage based on the size/quantity of the boost capacitor(s) used to achieve a desired boost effect (per para [0048 & 0061]).
One of ordinary skill in the art could have conceived of Applicant’s claimed “boost second voltage greater than the high/reset first voltage” configuration for each pixel’s control circuitry in an image sensor when taking the collective knowledge and teachings in combination over prior arts Mao and Lee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee into suitable modification with the teachings of Mao to configure an image sensor’s control circuitry for applying a boost second voltage that is greater than a high/reset first voltage to the FD node for the motivated reason of improving charge transfer and reducing image lag in the analogous art of a solid state image sensor.



(Mao, See timing diagrams 8A/B in view of prior art discussion made in claim 13). 	As per claim 15, Mao in view of Lee teaches the operating method of claim 13, wherein the generating of the pixel signal during the reference period includes: driving an output node to the boost voltage based on the voltage applied to the floating diffusion node during the reference period, and outputting a reference signal corresponding to the voltage applied to the floating diffusion node as the pixel signal during the reference period (Mao, See timing diagrams 8A/B in view of prior art discussion made in claim 13).








Allowable Subject Matter
Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance:
Applicant’s claimed invention is related to a solid state image sensor configured with a boost voltage power source circuitry and boost capacitor for boosting voltage potential of a floating diffusion to improve photodiode charge transfer rate to floating diffusion and prevent image lag and charge sharing, which is also known in the prior art (see Prior Art discussed in this Action and cited on PTO-892). 
However, the prior art, taken alone or in reasonable combination, does not teach or fairly suggest the combination of all limitations of claim 1 that includes Applicant’s claimed limitation (with emphasis in bold): 

“An image sensing device comprising: 
a selection circuit (DX & SX) coupled between the floating diffusion node (FD), an input terminal of a boost control signal (DBS<1>) corresponding to a boost voltage (VDBS) and an output terminal of a pixel signal (VPX<1>), and suitable for generating the pixel signal (VPX<1>) with a boost voltage (VDBS) greater than the high voltage (VDD) during the transmission period (T<1> ON) based on a selection control signal and a voltage applied to the floating diffusion node”. 

See Applicant’s Fig. 2 (pixel circuitry) and Fig. 3 & 4 (timing diagram).
Claim(s) 2-9 is/are allowed for depending from allowable claim 1.



Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Wakabayashi (US 2010/0231574) discloses an image sensor configured to use different power supply source voltages, the selection circuitry having a voltage level greater than the reset circuitry voltage level. See Figure 2, Abstract and para [0081].


Hanzawa (US 2019/0252448) discloses an image sensor configured to use different power supply source voltages, the selection circuitry having a voltage VDD1 and the reset circuitry having voltage VDD2. See Figure 7 and para [0069].





Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698